THIS was covenant upon a sealed instrument, for payment of money; and the defendant has suffered judgment by default. He now applies to be at libel ty to give in evidence to the jury, a counter agreement signed by the plaintiff, engaging to make deductions on certain events which the defendant says have taken place ; and to incur a penalty if he did not make such deductions.
I am of opinion the defendant cannot give this counter agreement in evidence, for the purpose of reducing the damages. — .. The plaintiff ought to have had notice thereof by plea, if indeed, it could be at all used by way of reducing the damages in this action.